 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 208 
Solvay Iron Works, Inc. 
and Ironworkers Local 33.  
Case 3ŒCAŒ23782Œ3
 February 17, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH  On August 20, 2003, Administrative Law Judge Karl 
H. Buschmann issued the attached decision.  The Re-
spondent filed exceptions and a supporting brief, the 
General Counsel filed an answering brief, and the Re-

spondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions,
2 and to adopt the recommended Order as modified.
3                                                          
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
There are no exceptions to the judge™s recommended dismissals or to 
his findings that the Respondent vi
olated Sec. 8(a)(1) by interrogating 
employees about their union activitie
s or membership, by telling em-
ployees that they should quit their jobs if they wanted to join the Union, 
and by creating the impression amo
ng the employees that their union 
activities were under surveillance. We correct the judge™s inadvertent mi
sstatement at Sec. III,A,2, par. 
1 of his decision, that the Responde
nt hired three or four field employ-
ees between July 15 and 31, 2002.  In fact, the Respondent hired only 
one employee, Louis ﬁGabbyﬂ Ki
ng, during that time period. 
2 In adopting the judge™s finding th
at the Respondent violated Sec. 
8(a)(3) and (1) by laying off Mark 
McKean, Chairman Battista finds it 
unnecessary to address whether the Respondent in fact experienced a 

slowdown in operations.  Even assuming that such a slowdown oc-
curred, and that the Respondent was motivated in part by the slowdown 
to lay off McKean, Chairman Battista 
finds, for the reasons stated by 
the judge, that the Respondent failed to satisfy its burden under 
Wright 
Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), of 
establishing that it would have laid off McKean in the absence of his 
protected activity.  As the judge explained, Supervisor Baker assured 
McKean that he would retain his job 
even if he did not take the certifi-
cation test.  See L.S.F. Transport, Inc.
, 330 NLRB 1054, 1075Œ1077 
(2000), enfd. 282 F.3d 972 (7th Cir. 2002).  Moreover, Director of 
Operations Ormsby testified that 
work remained available for uncerti-
fied welders after August 26, 2002.  At the time McKean was laid off, 

the Respondent™s Spencerport jobsite 
was only 50 percent complete, it 
had just experienced a net loss of
 two employees, and the Respondent 
had three to five other active project
s in the area.  Accordingly, Chair-
man Battista would find a violation 
even if the Respondent™s slowdown 
justification was not pretextual (i.e.,
 even if it was a factor that was 
relied upon). 
3 We shall modify the judge™s recommended Order to conform to the 
violations found.  We shall substitute a new notice to conform to the 

new Order. 
1.  In adopting the judge™s finding that the Respondent 
violated Section 8(a)(3) and (1) by refusing to hire Gary 
Swanson, we agree that the Respondent was not moti-
vated by Swanson™s misrepresentation regarding his 

name.  The record demonstrates that this asserted justifi-
cation was a pretext for discrimination.  During Swan-
son™s initial telephone interview, Swanson introduced 

himself to the Respondent™s di
rector of operations, Kelly 
Ormsby, as ﬁGary Norman,ﬂ omitting his last name.  

Swanson testified that a few months before this tele-
phone interview, Swanson had met with the Respon-
dent™s owner to discuss the Respondent becoming signa-
tory to the Union™s collectiv
e-bargaining agreement.  
Swanson omitted his last name during the telephone in-
terview to avoid triggering the Respondent™s memory 

that he was affiliated with the Union. 
Two days later, Swanson interviewed with Sheila and 
John Maestri, introducing himself with his full name.  

Neither Sheila nor John Maestri asked Swanson about 
the discrepancy in names.  Nor did they express any con-
cern that he had lied about his name during his earlier 

conversation with Ormsby.  Rather, the Respondent 
demonstrated at all times that it was motivated by union 
animus.  Throughout the interview, John Maestri ex-

pressed concern about hiring a paid union organizer.  
Under these circumstances, we 
find that the Respondent 
was not motivated by Swanson™s misrepresentation about 
his name in deciding not to hire him.
42.  The Respondent except
ed to the recommended Or-
der insofar as it requires the Respondent to reinstate 
Mark McKean with backpay.  The Respondent argues 
that the record establishes that it made an offer of rein-
statement to McKean 1 week after it laid him off.  The 
Respondent elicited testimony to this effect after 
McKean had been discharged 
as a witness from the hear-

ing.  Because the issue of the reinstatement offer was not 
fully litigated before the judge, we reserve to the compli-

ance stage the issue of whether such an offer was made 
and its effect on the remedy.  See, e.g., 
Baker Mfg. Co.
, 269 NLRB 794 fn. 2 (1984), enfd. in relevant part 759 
F.2d 1219 (5th Cir. 1985); 
William C. Schopovick & Co.
, 308 NLRB 1165 fn. 2 (1992).  In reaching this conclu-
sion, we emphasize that the 
General Counsel objected to 
the Respondent™s introduction of evidence regarding the 
alleged offer of reinstatement.  During the hearing, the 
General Counsel argued that
 evidence regarding any re-
 4 Because the Respondent was not 
motivated by Swanson™s misrep-
resentation, Chairman Battista finds
 it unnecessary to address whether 
an employer may lawfully refuse to
 hire an applicant because he lied 
about his name to conceal the fact that he is a paid union organizer.  Cf. 
Hartman Bros. Heating & Air Conditioning v. NLRB
, 280 F.3d 1110, 
1112 (7th Cir. 2002); 
Micrometl Corp.
, 333 NLRB 1133 (2001). 
341 NLRB No. 25 
 SOLVAY IRON WORKS
, INC. 209
instatement offer was not relevant at the merits stage and 
should be reserved for comp
liance.  The judge did not 
rule on this objection.  
Under these circumstances, we 
find it appropriate to reserve the issue for compliance. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Solvay 
Iron Works, Inc., Syracuse, New York, its officers, 
agents, successors, and assigns, shall take the action set 

forth in the Order as modified. 
1.  Substitute the following for paragraph 2(a). 
ﬁ(a) Within 14 days from the date of this Order, offer 
Gary Swanson employment in the position for which he 

applied on July 15, 2002, or if such a position no longer 

exists, to a substantially equivalent position.ﬂ 
2.  Substitute the following for paragraph 2(b).  
ﬁ(b) Within 14 days from the date of this Order, offer 
Mark McKean full and immediate reinstatement to his 
former job if it has not already done so, or, if such job no 
longer exists, to a substantia
lly equivalent position, with-
out prejudice to his seniority or any other benefits, rights, 
and privileges previously enjoyed by him.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT
 interrogate you concerning your union 
membership or activities or those of your fellow employ-

ees. WE WILL NOT
 tell you that you should quit your jobs if 
you want to join the Union. 
WE WILL NOT
 tell you not to talk to union representa-
tives during your work hours, including your breaks or 
lunchtime. 
WE WILL NOT
 create the impression among you that 
your union activities are under surveillance. 
WE WILL NOT
 discriminate against applicants affiliated 
with the Union by changing the Company™s hiring pro-
cedure. WE WILL NOT refuse to hire job applicants because 
they are affiliated with the Union. 
WE WILL NOT
 lay off employees because of your union 
activities. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Gary Swanson employment in the position 

for which he applied on July 15, 2002, or if such a posi-

tion no longer exists, to a substantially equivalent posi-
tion. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Mark McKean full and immediate rein-

statement to his former job 
if we have not already done 
so, or, if such a job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other benefits, rights, and privileges previously en-
joyed by him. 
WE WILL 
make Gary Swanson and Mark McKean 
whole for any loss of earnings and other benefits suffered 

as a result of the discriminations against them, less in-

terim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any references to the 

unlawful refusal to employ Gary Swanson and within 14 
days remove from our files any reference to Mark 
McKean™s layoff and, within 
3 days thereafter, notify the 
employees (applicants) in writing that this had been done 

and that it will not be used against them in any way. 
SOLVAY 
IRON WORKS, INC.  Ron Scott, Esq
., for the General Counsel.
 Edward J. Sheats 
and Elizabeth A. Genung, Esqs. (Melvin & 
Melvin, PLLC), 
of Syracuse, New York, for the Respon-
dent. DECISION STATEMENT OF THE 
CASE KARL H. BUSCHMANN, Administrative Law Judge.  This case 
was tried in Syracuse, New York, on February 4 and 5, 2003, 
on a complaint dated November 27, 2002.  The charge, as 
amended, was filed by Ironworke
rs Local No. 33 (the Union). 
The complaint alleges that the Respondent, Solvay Iron 
Works, Inc., violated Section 
8(a)(1) of the National Labor 
Relations Act (the Act) by: (a) telling an employee that he can-

not engage in union activities if he is hired, (b) telling him that 
it would not employ him because he would engage in organiz-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 210 
ing activities, (c) interrogating employees about their union 
activities, (d) telling employees that they should quit their jobs 
if they want to join the Union, (e) telling an employee not to 

talk to the union organizer on the jobsite, including during 
breaktime, (f) telling  an employee that he was known as a un-
ion informant, (g) telling an employee that by talking to union 
organizers the employee was ca
using problems at work, and (h) 
telling employees that they s
hould not sign union authorization 
cards.  The complaint also alleged that the Respondent violated 
Section 8(a)(1) and (3) of the Act by: (a) discriminating against 
employee-applicant Gary Swanson by changing its hiring pro-

cedures and refusing to hire Gary
 Swanson, and (b) by laying 
off its employee, Mark McKean. 
The Respondent filed an answer, admitting the jurisdictional 
aspects of the complaint, but denying that it had violated the 

Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-

ing FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a corporation, w
ith an office and place of 
business in Syracuse, New York, is engaged in structural and 

steel fabrication and erection.  With sales from its Syracuse, 
New York facility of goods, va
lued in excess of $50,000, di-rectly to points outside the St
ate of New York, the Respondent is engaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act. 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
II.  BACKGROUND Solvay Iron Works, Inc., located in Syracuse, New York, is a 
structural steel and fabrication company, which in 2002 was in 
the process of constructing an elementary school building in 

Spencerville, New York.  The Co
mpany is owned and operated 
by John Maestri, president, an
d his daughter, Sheila Maestri, 
executive administrator.  Kelly Ormsby is the vice president 

and Bill Baker was the project foreman on the Spencerville 
School project.  These individu
als are admittedly supervisors 
within the meaning of Section 2(13) of the Act.  
The supervisory or agent status of Paul Streeter, foreman, is 
contested.  The General Counsel 
has requested that I reconsider 
my ruling made during the heari
ng that Streeter`s supervisory 
status had not been established.  I have reexamined the record 

in this regard and adhere to my ruling.  The burden of proving 
that an individual is a statutory supervisor rests with the party 
asserting it.  NLRB v. Kentucky River Community Care
, 532 
U.S. 706 (2001).  The record shows that Streeter possessed 

none of the indicia enumerated 
in Section 2(11) of the Act, except the authority to assign work or to direct the work of 

employees.  In this regard the record suggests that the authority 
to assign work on the detail gang was routine in nature and 
more related to his expertise than
 to his exercise of independent 
judgments.  Millard Refrigerated Services, 326 NLRB 1437 
(1998).  I find, however, that St
reeter is Respondent™s agent 
within the meaning of Section 2(
13) of the Act.  In his state-
ments to the employees, Streeter held himself out as a represen-

tative of the employer.  An example was his conversation with 
an employee, Mathew
 Stiles, on August 26, 2002, the day the 
Respondent laid off employee Mark McKean.  Stiles testified 

as follows about his conversation with Streeter on the roof of 
the building (Tr. 173): 
 What was said was, I asked him, Why did you lay off Mark 

McKean? Why was he laid off? And it was replied that we™re 
slowing down on the jobsite and, he™s lowest on the totem 
pole, so we had to let him go. 
 Moreover, Streeter admitted admonishing the two employees in 
August 2002, while they were working on the roof, that they 
could talk on their own time, but that now it was time to work.  
Keeping in mind Streeter™s lead
ing role on the jobsite in mak-
ing assignments to the employees
, he certainly conveyed to the 
employees the notion that he s
poke on behalf of management 
and that he was their agent.  
Albertson™s Inc., 307 NLRB 787 
(1992), enf. denied mem. 8 F.3d 20 (5th Cir. 1993); 
Great American Products, 312 NLRB 962 (1993). 
A.  The Alleged 8(a)(3) Viola
tion for Discriminating Against 
Gary Swanson by Changing the Hiring Process and Refusing to 
Hire Him On July 15, 2002, Gary Norman Swanson, the Union™s busi-
ness agent, applied for a job at the Spencerville project, though 
he was unaware of a specific job 
opening at the time.  He spoke 
to Project Foreman Bill Baker w
ho, after asking about his ex-
perience, told him to fill out an application and speak to either 
Kelly Ormsby or Sheila Maestri (Tr. 185).  Swanson called 
Ormsby that day and introduced himself as Gary Norman, in-
stead of disclosing his full name, in order to conceal his identity 
as a union organizer.  He testified that he was concerned that 

John Maestri would recognize his 
name because they had met a 
few months earlier to discuss the Respondent™s willingness to 

become a union signatory. 
On the phone with Ormsby, Swanson recited his broad ex-
perience as an ironworker, as well as his welding skills.  
Ormsby was sufficiently impressed by the applicant™s experi-
ence that he mentioned the possibility of a foreman™s position.  
He suggested that Swanson start at the Spencerville school site 
for a week and, if he did a good job, they would discuss the 
foreman position over breakfast the next Saturday.  After a 
brief discussion about pay ra
tes and the necessary tools, 
Ormsby told Swanson to show up for work the next day at the 

Spencerville site.  Ormsby admitted that he offered Swanson a 

job over the phone (Tr. 350, 372). 
Towards the end of the conversation, Swanson, still as Nor-
man, disclosed that he was a union organizer and asked if that 
would be any problem.  Accordi
ng to Swanson, Ormsby said: 
ﬁAs long as you™re not organizing a union with me,ﬂ or indicat-
ing that would be fine with 
him as long as Swanson was not trying to organize (Tr. 235).  Swanson explained that he in-
tended to organize the employees; he wanted the job so he 
would be able to have daily 
contact with the employees and 
discuss the Union during the ﬁoff time, not during work time.ﬂ 

Ormsby replied, ﬁWell I™ve got a job, you show up to work at 
  SOLVAY IRON WORKS
, INC. 211
Spencerville, fineﬂ (Tr. 236).  La
ter that day, Ormsby called 
Swanson back and left him a message telling him not to report 
to the project the next day but instructing him to go to the office 
to fill out the necessary paperwork before he could start (Tr. 
239, GC Exh. 6 at 16Œ17). 
Swanson tried to call Ormsby back but he had left the office.  
Instead, he spoke with Sheila Maestri who said that Ormsby 
had switched the call to her.  Sh
e made an appointment for him 
to come to the office to fill out the application.  Swanson asked 

if he had to come to the office because he was a union member.  
She said it did not make any difference, they just needed the 
paperwork filled out before he 
began working.  They arranged 
for Swanson to come to the office and meet with her and John 

Maestri on July 17, 2002. 
Swanson went to the office on July 17, where he filled out a 
job application using his real 
name.  The receptionist took him 
into John Maestri™s office, whereupon Swanson reminded Maestri that they had met a coup
le of months before.  Maestri remembered him in connection with a union matter.  They 

started to go over the application when Sheila Maestri entered 
the room.  She made a copy of the application.  John Maestri 
said, ﬁWell how could I put you on,
ﬂ or ﬁI couldn™t possibly put 
you on.ﬂ Swanson replied that he
 surely could, to which Maes-
tri continued, ﬁNo, they™d put me in jail.ﬂ Swanson then assured 
Maestri that ﬁthey wouldn™t put you in jail.ﬂ At that point 
Sheila Maestri said, ﬁPut you on as whatﬂ (Tr. 249).  Swanson 
explained that he would remain employed by the Union while 
working for the Respondent as an ironworker, and that he 

would try to organize the Company during breaks or nonwork-
ing time. 
The entire meeting lasted abou
t 20 minutes, initially discuss-
ing the possibility of Swanson™s employment, and the rest of 
the meeting devoted to the possibility of the Respondent be-
coming a signatory for the Union.  John Maestri said he would 
review the application and get b
ack to him.  Swanson did not 
recall being asked about his job 
qualifications during the inter-
view.  The Respondent never cont
acted Swanson in response to 
his application. 
John Maestri did not testify.  Sh
eila Maestri testified that the 
Company did not have a particular position open and that 

Swanson was not being interviewed for a specific job.  When 
asked why Swanson was not hired, 
she testified as follows (Tr. 
313):  The man lied about who he was, he misrepresented 
himself.  How can I trust an individual that the first state-

ment out of his mouth is a mi
srepresentation? This is dan-
gerous work, how can I trust someone that lies with the 
safety of the rest of my men, with the rest of my crews, 
with my customers? I can™t do it, I can™t work with some-
one like that.  I did see on the 
application that he had not 
had any recent ironwork experience, he™d not been up in 

the air in like 15Œwell, I think more like ten or 12 years.  
The OSHA regulations change, I had no idea whether this 
manŠI was not comfortable that this man was up to snuff.   
He was deceitful and arrogant. 
 She further testified that Sw
anson™s union activity and af-
filiation had nothing to do with the decision not to hire him.  
Ormsby testified that if he had known that Swanson had not 

worked for 12 years he would not have hired him on the phone 
but would still have had him come in. 
Maestri™s testimony about the 
interview with Swanson was 
generally consistent with Swan
son™s testimony and with the 
transcript of a tape, received 
into evidence, which Swanson had 
made of the conversation.  Her testimony conflicted, however, 
with statements made in her 
affidavit given October 7, 2002, 
relating to the account of her in
itial meeting with Swanson and 
when she first realized from his application that the names were 
different.  According to her affidavit she ﬁknew right then and 
there I would not hire himﬂ (Tr. 331).  A further discrepancy is 
whether Ormsby did or did not tell her that he wanted to hire 
Norman/Swanson (Tr. 332).  In
 her testimony, Maestri at-
tempted to explain the inconsistencies. 
On August 16, Swanson had lunch with John and Sheila 
Maestri and Union Business Mana
ger Mike Downy to discuss 
the Company becoming a union signatory.  Swanson testified 
that the meeting was cordial and that Maestri said it was ﬁcuteﬂ 
that he had applied for work. 
B.  The Respondent™s Hiring Practices 
According to her testimony, Sheila Maestri initiated changes 
in the Company™s hiring policy as soon as she began working 

for the Respondent.  She instituted these changes in September 
2001.  Prior to that, the hiring practices were haphazard, impor-
tant papers or information was sometimes misplaced, and 
Ormsby was in charge of the hiring.  She wanted to change the 
procedure, because she came from a ﬁhighly disciplinedﬂ pro-
fession, psychiatric nursing, where everything was thoroughly 
documented (Tr. 304Œ305).  However, the new hiring policy 
was not reduced to a written 
document, but was communicated 
to Ormsby verbally.  The policy is also not contained in the 

employee handbook, which Maestri had prepared.  She testified 
that under the current hiring pro
cedure a candidate fills out a 
job application, followed by a meeting with her as a prelimi-

nary screen.  After this, the 
applicant may have a second or 
third interview with the head of the relevant department. 
The new policy has not always been followed.  Maestri iden-
tified at least four occasions 
where an employee was hired 
without following the procedure a
nd stated that, ﬁThere may be 
moreﬂ (Tr. 337).  One of them was Mark McKean who was 

hired in July 2002.  Contrary to the policy, Ormsby hired him 
directly without Maestri™s knowl
edge.  Ormsby had failed to 
follow the new hiring policy in at least three other instances, 

yet 2 weeks before the hearing, he was promoted to vice presi-
dent.  He explained his reas
ons as follows (Tr. 351): 
 I suppose I was pushing Sheila™s buttons some more.  I guess 
I wanted to see how far she™d take the policy, how far she™d 
take it with me.  I guess I wanted to see how irritated she™d get 
if I hired another person outside the policy. 
 He testified that at some poi
nt she reminded him of the new 
procedure, when he decided to hi
re a certain applicant, and that 
he was then called into 
the office of John Maestri. 
C.  The Alleged 8(a)(3) Viola
tion for Laying Off Mark McKean 
In early July 2002, the Union™s business agent, Michael 
Downy, urged Mark McKean, an unemployed ironworker and 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 212 
member of Local 33, to apply for a job at the Respondent™s 
Spencerville School project as a ﬁsalt.ﬂ  In
 that role, McKean 
would keep his union membership a secret and attempt to or-

ganize the employees as soon as he became an employee of the 
Company.  McKean visited the 
jobsite and spoke to a foreman 
about a job.  McKean testified 
that he was purposefully not 
wearing anything that could identify him as a union member.  
The foreman advised him to speak to Kelly Ormsby. 
On July 9, 2002, McKean spoke
 to Ormsby by telephone and 
recited his experience as an ironworker.  According to McKean, 
Ormsby did not ask if he was a certified welder.  Ormsby testi-
fied that he not only asked McKean
 if he was certified, but that he also recalled McKean making a reference to ﬁsitting on the 

bench,ﬂ insinuating his union affiliation (Tr. 355Œ356). 
I find McKean™s testimony credible based on demeanor and 
McKean™s consistent efforts to
 conceal his union affiliation, 
rather than let the Company on to his union background. 
After discussing wages and a starting date, McKean reported 
to Bill Baker at the Spencerville project at 7 a.m. on July 10, 

2002.  He filled out the job app
lication and other job-related 
papers a day or two later.  Bake
r did not ask McKean if he was 
a certified welder.  Following 
a brief demonstration of his 
welding skills, McKean worked for the Respondent as a laborer 

and a welder until he was laid off on August 26, 2002.  He 
testified that welding made up about 20 percent of his job. 
Several weeks after he began working for the Respondent, 
McKean confided in fellow employee Matthew Stiles that he 
was a union member.  They discussed the benefits of union 
membership.  Stiles worked for the Respondent from June 15, 
2001, until October 2002, when he was terminated for being 
late for work. 
Swanson began to visit the Spencerport jobsite during non-
worktimes in July and August to
 distribute union literature, 
brochures, and packets of information.  On August 19, 2002, 
Swanson also brought union author
ization cards to the jobsite 
during the coffeebreak.  Among the employees, only McKean 
and Stiles signed the cards and returned them back to Swanson 
in full view of Baker and Streeter.  McKean estimated that 
Baker was about 30 feet away from
 them and that Streeter was within 5 feet of him.  Stiles testified that Baker was standing 15 

to 20 feet away facing them and that Streeter was standing next 
to Baker.  Stiles testified that
 later that day Baker stopped him 
and asked if he or McKean were for the Union, and whether he had signed a card.  Stiles replied that he was still considering 
the matter.  Baker told Stiles that if he wanted to join the Union 
he should quit right now and 
join the Union (Tr. 145). 
On August 22, McKean saw Baker walking around the site 
with Mike Otto, the general contractor on the project.  They 
pointed at McKean while he was working.  Later that day, 
Baker asked McKean if he was a certified welder.  McKean 
replied that he was not.  Acco
rding to his testimony, no one 
from the Company had asked him that before. 
That same day Baker called a meeting with all the employees 
at the site.  He asked them if
 anyone had run into any union 
members recently.  McKean responded and, fabricating a story 
to hide his union connection, sa
id that he had seen Mike 
Downy at the grocery store the night before, and that Downy 

had asked him on that occasion if he was a certified welder and 
if other ironworkers on the job were certified welders.  Baker 
told McKean that although he could not tell him not to talk to 
the Union, talking to the Union was ﬁscrewing things up around 
hereﬂ  (Tr. 100).  Later on the same day, Baker pulled McKean 
aside and privately asked how Downy could have picked him 
out.  McKean said that the Union was probably watching the 
site with binoculars.  Baker warned him to watch what he said 
ﬁaround these guysﬂ (Tr. 101). 
Stiles similarly testified that on August 22, when the general 
contractor had been on site, Ba
ker asked him again if he or 
McKean were union and whethe
r he had spoken to Swanson (Tr. 148).  Stiles reply was, ﬁN
o, I™m not union.ﬂ Baker told 
Stiles not to talk to Swanson about the Union during working 
hours and to tell Swanson that he didn™t know anything about 
the Union and to tell Swanson to talk to Baker about it (Tr.148Œ
149).  Stiles testified that Bake
r repeatedly asked if he and 
McKean were in the Union (Tr. 160).  
The next day, during the morning of August 23, Baker made 
the statement to McKean in a joking manner, ﬁI figured out that 

you were a union snitchﬂ (Tr. 102).  At the coffeebreak that 
day, Stiles testified that Baker asked him again about the Union 
and that Streeter said that by signing the authorization cards 
Stiles and McKean were ﬂstirring up a bee™s nestﬂ (Tr. 158).  
Baker informed the employees at that time that the Company 
was feeling pressure to have ce
rtified welders on the job, and 
that it was setting up a welding test for Saturday, August 24.  
Baker also set up a practice test, permitting McKean to practice 
welding for 6 hours.  McKean testified that he wanted to keep 
his job, but that he did not feel ready to take the certification 
test.  Baker agreed with his asse
ssment, and said there would be other work for him to do if he di
d not take the test (Tr. 109).  
Stiles also did not take the certification test. 
The next Monday, August 26, Ba
ker informed McKean that 
he was laid off, mentioning seniority as a reason, but made 
reference the welding test.  Stiles testified that half the building 

remained to be completed when McKean was laid off.  No 

other employees were laid off at that time or within the next 2 
months.  Ormsby testified that he had 
instructed Randall Yager, the 
field supervisor, to lay off McKe
an, because he did not take the 
certification test (Tr. 363).  According to Ormsby, he instructed 

Yager, ﬁTell MarkŒmy exact words were ‚Tell Mark that if he 
had come up here and took the test he™d still be working.  I 
need certified welders out there.™ﬂ The job required certified 
welders and several had become 
available from another job that 
had just ended. 
Field Supervisor Randall Yager testified that 
he made the 
layoff decision and that McKean™s failure to take the certifica-

tion test was a factor  (Tr. 386, 393).  According to Yager, 
McKean was offered to take th
e certification test on three occa-
sions, the first time McKean was 
scheduled to take the test he 

failed to show up, McKean ﬁoutright declinedﬂ to take the sec-
ond test because he was not inte
rested and did not want to 
travel to the office (Tr. 386).  Yager stated that he offered 
McKean a third opportunity to take the test, but that he ﬁdid not 
push the issue with himﬂ (Tr. 391). 
According to Yager, McKean was laid off, ﬁDue to lack of 
work, lack of his certification, and a lack of flexibility to go to 
  SOLVAY IRON WORKS
, INC. 213
the next projectﬂ (Tr. 385).  Yage
r called him a week or so later 
to recall him back to work, but McKean called him back to say 
he was already working.
1  Yager testified that he knew of 
McKean™s interest in the Union, but that it was not the reason 

for the layoff.  Several days later, McKean returned to the site 
with Mike Otto and Swanson.  They walked around the site 
while McKean pointed out severa
l bad welds, some of which 
McKean had completed.
2III.  ANALYSIS A.  Swanson 
The General Counsel argues that, as alleged in the complaint, 
the Respondent changed its hiring practices and refused to hire 
Swanson on learning that he was a union member.  The Re-
spondent argues that it followed its standard hiring procedure 
and did not hire Swanson because he lied about his real name 
and did not have any recent ironwork experience. 
1.  Solvay violated the Act by changing its hiring process 
An employer violates Section 8(a)(3) when it changes its hir-
ing practice for a discriminatory reason.  
Niblock Excavating, 
Inc., 337 NLRB 53, 64 (2001) (finding a violation where hiring 

policy was changed within days of receiving applications from 
union members); Sommer Awning Co., 
332 NLRB 1318, 1321Œ
1322 (2000) (the hiring policy violated the Act where it was 

adopted to prevent union activity). 
The record clearly shows that
 the Respondent changed its 
hiring process in midstream in direct response to Swanson™s 
admission that he was a union orga
nizer.  I do not credit the 
testimony of Maestri and Ormsby that the Respondent changed 

the hiring process in the fall of
 2001.  Maestri™s testimony and 
her affidavit were inconsistent. 
 She blamed the inconsistencies 
on the pressure to sign the affidavit, the threat of a snowstorm, 
and the General Counsel™s refusa
l to permit her to state the 
events in her own words.  In subsequent testimony, Maestri 

retracted the excuse of an immi
nent snowstorm; she conceded that she was represented by an attorney during the process and 

had an opportunity to make corrections.  
Moreover, Maestri™s and Ormsby™s versions appear implau-
sible.  Maestri testified that 
the hiring policy had not been fol-
lowed with at least four employees and admitted there may 
have been more.  Ormsby did 
not mention the requirement of 
an interview when he called Swanson to inform him not to 

report to work.  Ormsby merely 
said that certain paperwork had 
to be completed.  And when Swanson asked if he was required 

to come to the office on account of his union membership, 
                                                          
 1 This is inconsistent with Ormsby who testified that McKean never 
called Yager back. (Tr. 367, 387.) 
2 While Respondent™s brief states th
at ﬁit is undisputed and unrebut-
ted that while working on the project, Mr. McKean purposefully made 
bad weldﬂ there was no evidence presented that McKean™s poor welds 
were made on purpose.  (R. Br. 24.)  The Respondent did not present 

any evidence to suggest intentional sabotage.  To the contrary, Ormsby 
asserted that every weld passed insp
ection.  (Tr. 375.)  The allegation 
that McKean was engaged in industrial sabotage is also undermined by 

the fact that McKean liv
es in the local school district and has a school-
age child who will attend this school. 
Maestri only mentioned the paperw
ork, but not the requirement 
that each candidate had to be interviewed.   
Even more unconvincing is the testimony of Ormsby to the 
effect that he repeatedly defied Maestri™s instructions in order 
to ﬁpush her buttons,ﬂ and then 
receiving a promotion.  That the 
hiring police was never put in writing in spite of an apparent 
conflict between the top official
s is inconsistent with her phi-
losophy allegedly learned from her prior employment that eve-

rything should be documented. 
Significant is the experience of McKean when he applied for 
work.  McKean was hired on July 10, 2002, after visiting the 
jobsite the day before and spea
king to the foreman.  Mckean 
called Ormsby in the afternoon of July 9, and was told to report 

for work the very next day.  He filled out the application on the 
job several days later.  Neither Ormsby nor Maestri interviewed 
McKean. 
The Respondent was about to follow a similar procedure 
with Swanson until it realized that he was a union organizer.  
At that point, the Company changed course and told him not to 
report for work on the following day but to report to the office 
to fill out documents and be 
interviewed.  The change was 
clearly motivated by antiunion an
imus, in violation of Section 
8(a)(3). 2.  The refusal to hire Swanson 
Although the Respondent had offered Swanson a job, based on his conversation with Ormsby, 
it is clear that he was not hired.  When asked whether he 
offered Swanson a job, Ormsby 
unequivocally answered, ﬁYeah,ﬂ an
d he testified: ﬂI thought I 
offered him a job for the day . . . [to] try him outﬂ (Tr. 350). 
The General Counsel submits th
at the Respondent refused to 
hire him because of his union bac
kground.  This is particularly 
so, as pointed out by the Ge
neral Counsel, because documen-
tary evidence shows that the Company employed three or four 

field employees between July 
15 and 31, 2002 (GC Exh. 20).  
Here, as in 
Kamtech, Inc.,
 339 NLRB No. 18 (2003), the Re-
spondent had decided to hire the 
applicant and to test his quali-
fication, but changed course on 
learning of the applicant™s un-
ion background.  To establish a 
violation, the General Counsel 
has clearly met element (1) under the test established in 
FES, 
331 NLRB 9 (2000).  According to that decision, the General 
Counsel must show: (1) that the Respondent was hiring or had 
concrete plans to hire, (2) that the applicant had the experience 
or training relevant to the announced or generally known re-
quirements of the positions for hire, and (3) that antiunion ani-
mus contributed to the decision not to hire the applicant.  Id. at 
12.  If the General Counsel can 
establish these three elements, 
the burden shifts to the Responde
nt to show that it would not 
have hired the applicant even in the absence of union activity.  
Id. The evidence clearly negates 
the Respondent™s argument that 
Swanson was interviewed only, because the Company wanted 
to keep applications of potenti
al employees on file.  Moreover, 
based on demeanor and her inconsistent testimony discussed 
above, I cannot credit Maestri™s 
testimony that Respondent was 
not hiring at the time. 
The General Counsel has also established the second element 
that Swanson had the applicable 
experience and training.  Hav-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 214 
ing worked as an ironworker for over 20 years, he could have 
easily demonstrated his skills on the day he was told to come 
in.  Though he had not worked in the field for 12 years, he was 
not dishonest when he described his work experience.  The 
range of Swanson™s experience clearly impressed Ormsby who 

testified that even if he had known that the experience was not 
recent, he may not have hired him over the phone, but he would 
still have been interested in Swanson and would ﬁhave him 
come inﬂ (Tr. 354).  Yet Ormsby called Swanson after his dis-
closure about the Union and told him not to report for work.  
The Respondent suggests that OS
HA regulations have changed 
since Swanson last worked with 
his tools, but neither Sheila 
Maestri nor John Maestri questioned Swanson about his famili-
arity with the new regulations or
 mentioned his lack of recent 
experience in the interview. 
With respect to the third element, I find that antiunion ani-
mus contributed to the decision not to hire Swanson.  The Re-
spondent obviously changed the 
hiring process on learning of 
Swanson™s union membership.  The circumstances, as well as 

other violations of the Act, ar
e clear indications that the Re-
spondent harbored antiunion animus. 
Having found that the General Counsel has proved its prima 
facie
 case, the burden shifts to the Respondent to demonstrate 
that it would have taken the same action in the absence of any 
protected activity.  The Respon
dent™s argument is appealing 
that the Company would not hire someone who gave a false 
name during the application pro
cess.  By disclosing only his 
first and second names, Swans
on did not really give a false 
name, but he clearly misrepresent
ed himself to hide his union 
identity.  The Seventh Circuit has held that a salt may lie if the 
information would expose the a
pplicant as a union member.  
See
 Hartman Bros. Heating & Cooling, Inc. v. NLRB
, 280 F.3d 
1110, 1112 (7th Cir. 2002), finding that a salt may lie on a job 
application if the lie concerns 
his status as a salt or union or-
ganizer, but not his job qualificat
ions.  There the court had this 
to say: 
 The question presented by th
is case, left open in 
Town & 
Country
, is whether a salt may lie to get a job.  (The salt in 
Beverly California Corp. v. NLRB
, 227 F.3d 817, 833Œ834 
(7th Cir. 2000), had lied, but we made nothing of this fact.) 

We think that he may, at least 
if the lie concerns merely his 
status as a salt, union organizer, or union supporter and not his 

qualifications for the job . . . .  
A lie is about his union status 
or unionizing objective is not material, because, as 
Town & 
Country
 held, an employer cannot turn down a job applicant 
just because he™s a salt or other type of union organizer or 

supporter.  In other words, the fact that the applicant is a salt 

does not entitle the employer to infer that that he won™t be a 
bona fide employee. 
 Here, the job applicant Swanson misrepresented his full identity 

by omitting his last name in orde
r to hide his status as a union 
organizer, but, contrary to th
e Respondent™s argument, he did 
not misrepresent his qualifications
 for the job.  The Respondent 
could still have rejected him 
from permanent placement, had 
Swanson failed to prove his skills on the day he was asked to 
report for work.  But the Respondent denied him that opportu-
nity, because of union considerations and not for any other 
reasons, which I find were pretextual.  I accordingly find a 
violation of Section 8(a)(1) and (3). 
B.  McKean 
According to the General Counsel, McKean™s layoff was 
substantially motivated by union activity, as indicated by man-
agement™s coercive statements
 and conduct.  The Respondent 
argues that it laid off its empl
oyee for business related reasons, 

first because McKean refused to take the welding test to be-
come certified, and also becaus
e the project was slowing down. 
In cases alleging violations of Section 8(a)(3), the General 
Counsel™s burden under Wright Line
, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 

(1982), is to establish a prima facie case that union activity was 
the motivating factor in the employer™s decision to lay off 

McKean.  The General Counsel must show that McKean was 
engaged in union activity, that the Respondent was aware of 
this activity, and that the union activity was a motivating factor 
in the Respondent™s actions.  If th
is is established, the burden 
shifts to the Respondent to show it would have taken the same 
action in the absence of any union activity.   
First, the record shows that McKean was engaged in union 
activity.  He functioned as a union ﬁsalt,ﬂ covertly trying to 
organize the employees.  He recr
uited Stiles for the Union, he 
openly discussed the Union at coffeebreaks, and signed a union 
authorization card.  McKean was in contact with the Union and 
admitted to Baker that he had alerted the Union about the lack 
of certifications among the welders at the site.   
Second, the record also shows that the Respondent was 
aware of McKean™s union activity.  Yager admitted that he was 
aware of McKean™s union activit
y.  McKean signed a union 
authorization card on the site where Baker could easily have 

observed the activity.  McKean 
also spoke positively about the 
Union at coffeebreaks.  McKean was regarded as the union 

ﬁsnitch.ﬂ Further, Baker was 
aware that McKean had brought up the certification issue with Downy and the Union.   
Finally, I find that McKean™s union activity was a motivating 
factor in the Respondent™s decision 
to lay him off.  Within days 
of his coming out as a union salt, his signing of the union card, 
and the unfolding of the certification issue, the Respondent 
retaliated against McKean.  It is axiomatic that timing is often a 
good indication of an employer™s true motive.  He was the only 
employee singled out for layoff on the job, even though he was 
well regarded as a worker.  The Respondent committed several 
other violations of the Act in the days prior to the layoff, which 
reveals the Respondent™s antiunion animus.  And a few days 
before the layoff, Baker had identified McKean as the union 
snitch. I find that the General Counsel
 has made out a prima facie 
case, accordingly the burden shifts to the Respondent to dem-
onstrate it would have taken th
e same action even without the 
union activity.  The Respondent offered two reasons for the 

layoff, McKean™s refusal to take the welding test and a slow-
down in work.  With respect to the test, Bake
r corroborated McKean™s testi-mony that he had been assured th
at his failure to take the test 
would not affect his employment adversely.  It is also uncon-

tested that only 20 percent of McKean™s work consisted of 
  SOLVAY IRON WORKS
, INC. 215
welding.  Moreover, Yager™s te
stimony is disingenuous that the 
layoff was prompted by McKean™s
 refusal to take the test on 
three occasions.  The tests we
re given on three consecutive Saturdays, the first on August 24
.  The layoff occurred already 
on August 26, so that the subse
quent opportunities for testing 
could not have been considered in the decisional process and 
were totally irrelevant.  I al
so doubt Yager™s description of 
McKean™s attitude with respect to the second and third tests.
3  Unconvincing are the accounts 
of Ormsby and Yager, who 
both claimed individual responsibility for having made the 

decision to lay off McKean.  Stiles, who also failed to take the 
welding test, did not suffer th
e same consequence.  And 
McKean was initially told that seniority, not the certification, 
was the reason.  These and ot
her inconsistencies do not per-
suade. 
The record similarly does not support the second justifica-
tion, a slowdown in work.  McK
ean gave a detailed estimate of 
the work in progress, which showed, in substance, that the pro-
ject was only halfway completed.  Stiles corroborated that es-
timate and rejected any idea that the work was slowing down at 
the time of the layoff.  Moreover, according to the careful ex-
amination by the General Counsel of the Company™s time entry 
reports showing the time and names of the field employees 
assigned to the project for August and September, the total work force had not decreased during the relevant times (GC 
Exh. 20Œ21).  The other employee
s at the site remained em-
ployed until October or Novemb
er.  No other employees were 
laid off during the months follo
wing the August layoff.  Indeed, 
Ormsby testified that the Responde
nt had three to five projects 
going on at the time, and he disagreed with the suggestion that 
there was no work for an uncertified welder at the time. 
C.  The 8(a)(1) Violations 
Section 8(a)(1) of the Act makes it an unfair labor practice 
ﬁto interfere with, restrain, or coerce employeesﬂ in the exercise 

of their Section 7 rights.  An 
employer violates this section 
when it makes statements that reasonably tend to coerce em-

ployees in the exercise of their protected rights, regardless of 
whether the statements do, in fact, coerce. 
1.  Ormsby™s statement to Swanson on July 15, 2002 
The General Counsel argues that Ormsby violated Section 
8(a)(1) during his first telephon
e conversation with Swanson, 
because Swanson, as an applicant, and considered an employee 

under Section 2(3), was told that he could not try to organize 
the Company if hired.  The transcript of the telephone conver-
sation on July 15, 2002, revealed following exchange (GC Exh. 
6):  Swanson: I™m a union organizer, there won™t be a 
problem with you will it?ﬂ 
Ormsby: As long as you™re not organizing a union with 
me. 
                                                          
 3 Adding to the unreliability of Yager™s testimony is his assertion 
that McKean told Baker that he did not 
want to travel to the second test.  
Since McKean was already laid off, it is implausible that he had this 
conversation with Baker.  Baker di
d not corroborate Yager™s testimony 
and I find Yager™s testimony is inc
onsistent with the facts and not 
credible. Swanson: Oh, well that™s why we do though. 
(laughing) Ormsby: Hey, what am I going to do?  You need a 
job?  You want to work? 
Swanson: Yeah  
Ormsby: I got work for you.  
Swanson: Okay. 
Ormsby: What conversations you guys have when 
you™re working has got nothing to do with me.  (9Œ10.) 
 According to the General Counsel, Ormsby conveyed the no-
tion that Swanson could only work for the Respondent, so long 
as he did not organize the employees and refrained from union 
activity.  
Sommer Awning Co., 332 NLRB 1318 (2000).  The 
General Counsel may be correct 
if Ormsby™s remark, ﬁas long 
as you™re not organizing a union with me,ﬂ were considered in 
isolation.  However, the entire 
conversation cannot be said to 
be coecive, nor the statement when considered in the context of 

the entire conversation.  Ormsby negated the potentially coer-
cive nature of his statement by
 saying that if Swanson wanted 
to work, he had work for him, and that whatever Swanson 
talked about with his coworkers was not of Ormsby™s concern.  
Moreover, Ormsby™s reference to ﬁme,ﬂ as opposed to the 
Company, makes the remark ambiguous.  Under these circum-
stances, I dismiss this allegation of the complaint. 
2.  John Maestri™s statement to Swanson on July 17, 2002 
The General Counsel alleges th
at the Respondent violated 
Section 8(a)(1) during Swanson™
s job interview on July 17, 
2002, with Sheila and John Maes
tri.  The General Counsel 
alleges that John Maestri™s stat
ement, that he ﬁcouldn™t possibly 
put onﬂ a union organizer violated the Act.  Maestri made the 
comment in response to Swanson™s disclosure that he was a union organizer intent on organizing the Respondent™s employ-

ees.  I agree with the General 
Counsel that such a statement 
would ordinarily be considered coercive and in conflict with 
Section 7 of the Act.  However, considering the surrounding 
circumstances and the offending statement in context, this sce-
nario is comparable to that in 
Colden Hills, Inc
., 337 NLRB 
560 (2002).  There, as here, the company official merely stated 

what he perceived to be legal.
  The statement, ﬁI don™t think 
that if you were a regular union worker that you™d even be able 

to work for our firm, ‚cause usually, you™re union, you can™t 
work . . . for a company that™s not union,ﬂ was held not to be 
violative under circumstances similar to those here.  The record 
shows the following exchange (GC Exh. 6, p. 27) (Maestri (J) 
and Swanson (GN)):  J: How can you work for Solvay if you™re a full time 
organizer? 
GN: Oh I can work for both of you. 
J: I™m surprised. GN: But I need the opportunity to speak with you also. 
J: Well, that™s a joy I don™t mind that.  But I couldn™t 
possibly put you on.  How could I put you on? 
GN: Oh why not? 
J: I could go to jail. 
. . . .   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 216 
J: He™s going to organize my company; I can™t put you 
on the payroll. 
GN No? 
J: Well, no, could I? 
GN: Yeah, sure.  Yeah. 
J: How? 
GN: As an employee. 
J: They™d literally put me in jail. 
GN: No they wouldn™t.  No they wouldn™t. 
J: This is flabbergasting.  I never had situation like this 
before. GN: Well, listen.  I need the opportunity to speak with 
you also.  If you didn™t want to put me on I understand 
that. 
J: I want to put you on. 
 In this conversation, Maestri appeared unlike a company of-
ficial in authority intent on coer
cing or restaining a union appli-
cant, instead Maestri conveyed 
his surprise, indicated his 
doubts about a novel situation, and admitted his confusion 
about the legality of hiring a worker and putting him to work 
while he remains employed in the dual role as full-time union 
organizer.  The allegation should therefore be dismissed. 
3.  Baker™s questioning em
ployees about their union 
membership 
The General Counsel argues that
 Baker™s repeated interroga-
tions of employees about being 
members of the Union is a vio-
lation of Section 8(a)(1).  Acco
rding to Stiles™ testimony, dur-
ing the week of August 19, 2002, 
Baker repeatedly, virtually on 
a daily basis, asked Stiles if 
he and McKean were members of 
the Union.  On August 22, 2002, after the certification issue 

had arisen, Baker approached Stiles and asked whether he and 
McKean were union.  On the same day, Baker called an em-
ployee meeting, and asked the assembled group if anyone had 
seen any union members recently.  On August 23, 2002, during 

a coffeebreak, Baker asked if they (McKean or Stiles) were 
union.  Baker™s testimony was 
equivocal about the interroga-
tions attributed to him.  On this issue, I agree with the General 

Counsel, that Baker™s 
conduct was coercive. 
Interrogation of employees is not illegal per se.  In determin-
ing if an interrogation violates Section 8(a)(1), the Board con-
siders whether, under the circum
stances, it reasonably tends to 
interfere with, restrain, or coerce employees.  
Rossmore House
, 269 NLRB 1176, 1177 (1984); 
Sunnyvale Medical Clinic
, 277 
NLRB 1217 (1985).  Baker asked at
 an employee meeting if 
anyone had spoken to union members.  He said that speaking to 
the Union was ﬁscrewing things upﬂ and repeatedly asked Stiles 
if he or McKean were in the Union.  In the context of this coer-
cive environment, this type of 
interrogation violates the Act.  
The Respondent™s argument that Baker was stressed about the 

certification issue does not make the context less coercive.   
4.  Baker™s statement to Stiles to quit if he wants to join the 
Union The General Counsel alleges th
at Baker™s repeated state-
ments to Stiles that he should quit his job if he wants to join the 

Union are coercive.  Stiles testified about a conversation on 
August 19, 2002, with Baker as 
follows (Tr.145): ﬁHe asked me 
if I signed the card and wanted to join the union, why didn™t I 

just quit right now and join the union.ﬂ Baker did not deny 
having made such a statement and admitted that he may have 
discussed the Union with Stiles.   
It is unlawful for an employer
 to suggest that union support-
ers should quit their jobs, because 
such a statement implies that 
union activity is incompatible with further employment.  

McDaniel Ford, 322 NLRB 956, 962 (1997).  
5.  Baker™s prohibition on talking to union members 
The General Counsel alleges that Baker™s prohibition on un-
ion talk during work hours or during breaktimes is overbroad 
and unlawful.  Stiles credibly testified that Baker told him on 
August 22, 2002, while questioning 
him about Swanson, that he was not to talk to Swanson during work hours and to tell Swan-
son that Stiles didn™t know anything if Swanson came up dur-
ing breaks or during lunch.  
A prohibition on an employee™s 
protected activity during ﬁwork hoursﬂ has been regarded as 
presumptively invalid 
and overly broad, as it could include an 
employee™s own time, such
 as lunch periods.  
Our Way, Inc., 
268 NLRB 394 (1983).  The prohibition here leaves no doubt, 
as it included breaktimes.  I therefore find a violation of Section 
8(a)(1).  6.  Baker calling McKean aﬁUnion Snitchﬂ on August 23, 2002 
The General Counsel alleges that Baker™s statement that he 
knew McKean was the ﬁunion sn
itchﬂ created an impression 
among the employees that thei
r union activity was under sur-
veillance.  McKean testified 
that on August 23, 2002, Baker 
said to him in a joking manner, 
ﬁfigured out that you were a 
union snitchﬂ (Tr. 102Œ103).  Again, Baker did not deny 

McKean™s testimony.  The fact that a statement was made in a 
joking manner does not negate its coercive nature.  
Meisner 
Electric, Inc.
, 316 NLRB 597, 599 (1995), citing
 Ethyl Corp., 231 NLRB 431, 434 (1977).  ﬁIt is well established that the 
coercive and unlawful effect of a statement is not blunted 
merely because interrogations of, warnings to, or disparaging 
statements about union adherent
s are accompanied by laughter 
or made in an offhand humorous 
way.ﬂ  A violation of Section 
8(a)(1) has therefore been established. 
7.  Baker™s and Streeter™s statement that talking to the Union 
was causing problems at work 
Finally, the General Counsel 
alleges that Baker™s comment 
made to McKean after a meetin
g with the employees on August 
22, 2002, was coercive: ﬁI can™t 
tell you not to talk to those 
guys, but doing so you™re really screwing things up around 
hereﬂ (Tr. 100).  While the statement was prefaced that 
McKean could not be prevented from talking to the Union, the 
sentence is coercive, according 
to the General Counsel, as an 
implied threat to punish protected activity.  The General Coun-

sel similarly challenged Streeter™s statement to Stiles and 
McKean at a coffeebreak on August 23, 2002, that their signing 
union cards was ﬁstirring up a bee™s nestﬂ (Tr. 158).  Although 
these comments reflect the Res
pondent™s hostility toward the 
employees™ union activity, Section 
8(c) of the Act provides that 
expressions of views without threats of reprisals or force or 
promise of benefit are not evidence of a violation.  The record 
certainly does not show that any direct threats accompanied 
  SOLVAY IRON WORKS
, INC. 217
these statements, nor is there any evidence of an implied threat.  
I therefore dismiss these allegations. 
CONCLUSIONS OF 
LAW 1.  Solvay Iron Works, Inc., the Respondent, is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2.  Ironworkers Local No. 33, the Union, is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
3.  By coecively interrogating employees about their union 
membership or activities, or about the union activities of others, 
the Respondent violated Sec
tion 8(a)(1) of the Act. 
4.  By telling employees that 
they should quit their jobs, if 
they wanted to join a union or sign union authorization cards, 
the Respondent violated Sec
tion 8(a)(1) of the Act. 
5.  By telling employees not to talk with union representa-
tives during work hours, including breaks and lunchtime, the 
Respondent violated Section 8(a)(1) of the Act. 
6.  By telling employees that
 it knew the union informant, 
the employer created the impression that their union activities 
were under surveillance in violation of Section 8(a)(1). 
7.  By discriminating against an applicant affiliated with the 
Union and changing its hiring procedure, the Respondent vio-
lated Section 8(a)(1) and (3) of the Act. 
8.  By refusing to hire Gary Sw
anson, because he is affiliated 
with the Union, the Respondent violated Section 8(a)(1) and (3) 

of the Act. 9.  By laying off employee Mark McKean because of his un-
ion activities, the Res
pondent violated Section 8(a)(1) and (3) 
of the Act. 10.  The unfair labor practices affect commerce within Sec-
tion 2(2), (6), and (7) of the Act. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
4  ORDER The Respondent, Solvay Iron Works, Inc., Syracuse, New 
York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Interrogating its employees concerning their union mem-
bership or activities or those of their fellow employees. 
(b) Telling employees that they should quit their jobs if they 
want to join the Union. 
(c) Telling employees not to talk to union representatives 
during their work hours, including their breaks or lunchtime. 
(d) Creating the impression among the employees that their 
union activities are under surveillance. 
(e) Discriminating against applicants affiliated with the Un-
ion by changing the Company™s hiring procedure. 
(f) Refusing to hire job applicants, because they are affiliated 
with the Union. 
(g) Laying off employees, because of their union activities. 
                                                          
                                                           
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(h) In any like or related manner interfere with, restrain, or 
coerce employees in the exercise of the rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Offer Gary Swanson employment in the position for 
which he applied on July 15, 2002, or if such a position no 
longer exists, employment in a 
substantially e
quivalent posi-tion. (b) Offer Mark McKean full and immediate reinstatement to 
his former job or, if such job no longer exists, to a substantially 

equivalent position, without prej
udice to his seniority or any 
other benefits, rights and privileges previously enjoyed by him. 
(c) Make Gary Swanson and Mark McKean whole for any 
loss of earnings and other benefits suffered as a result of the 

discriminations against them, co
mputed on a quarterly basis, 
less interim earnings, as prescribed in 
F. W. Woolworth Co
., 90 
NLRB 289 (1950), and 
New Horizons for the Retarded, 283 NLRB 1173 (1987). 
(d) Within 14 days from the date of this Order, remove from 
its files any references to the unlawful refusal to employ Gary 

Swanson, and within 14 days re
move from its files any refer-
ence to Mark McKean™s layoff and, within 3 days thereafter, 

notify the employees (applicants) in writing that this had been 
done and that it will not be used against them in any way. 
(e) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records including an electronic copy of such records if stored in 
electronic form, necessary to an
alyze the amount of backpay 
due under the terms of this Order. 
(f) Within 14 days after service by
 the Region, post at its fa-
cility in Syracuse, New York, copies of the attached notice 

marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided 
by the Regional Director for Region 3, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-

spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 

pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent
 at any time since July 15, 
2002.    5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 218 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
   